Title: From John Adams to Aaron Bancroft, 24 January 1823
From: Adams, John
To: Bancroft, Aaron



Dear Sir
Quincy January 24th. 1823

I thank you for your kind letter of December 13th. And above all for the gift of a precious volume. It is a chain of diamonds set in links of Gold I have never read, nor heard read, a volume of Sermons better calculated and adapted to the age and country in which it was written. How different from the Sermons I heard, and read, in the Town and County of Worcester; from the years, one thousand seven hundred fifty five, to one thousand seven hundred fifty eight
As my destiny in Life has been somewhat uncommon I must beg your pardon for indulging, in a little egotism, I may say I was born and bred in the center of Theological and Ecclesiastical Controversys a Sermon of Mr Bryant Minister of this Parish who lived on a spot, now a part of the farm, on which I live occasioned the controversy between him and Mr. Niles, Mr. Porter, Mr. Bass, and many others, which broke out like the Eruption of a volcano and blazed with portentous aspect for many years. The death of Dr. Miller the Episcopalian Minister of this town produced a Controversy between Dr. Mayhew and Mr. Apthorp who were both so connected with this town, that they might almost be considered as inhabitants of it. I may almost say that my eyes opened upon Books of Controversy—when I removed to Worcester in f one thousand seven hundred fifty five, I found that County hot with Controversy between the parties of Mr. Buckminster & Mr. Miller—I became acquainted with Dyer, and Doolittle, and Baldwin three notable disputants. Mr Maccarty though a Calvinist was not a bigot but the Town was a scene of disputes all the time I lived there. when I left there I entered into a scene of another disputations at the Bar and not long afterward disputations of another kind in politicks. In later times, I have lived with Atheists Deists, and scepticks, with Cardinals, Archbishops, Bishops Monks Priests and Fryars, of the Roman Catholic persuasion, with Arch Bishops, bishops, deans and priests of the Church of England, with Farmer, Price Priestly, Kippis, Rees, Lindsey, Disney and Jebb with the English and Scotch cleargy in Holland and especially with Dr. Macklane at the Hague. I have conversed freely with most of the sects in America and have not been wholly inattentive to the writings and reasonings of all these denominations of Philosophers and Christians. You may well suppose then, that I have had Controversies enough but after all I declare to you, that your twenty nine sermons have expressed the result of all my reading experience and reflections, in a Manner more satisfactory to me than I could have done in the best days of my strength—
I am Sir with great Respect and / Esteem your obliged friend / and Humble Servant
John Adams
P.S. The most afflictive circumstance that I have witnessed in the lot of humanity, are the narrow views the unsocial humour, the fastidious scorn and repulsive tempers of all denominations, excepting one. I cannot conclude this letter without adding an anecdote; One of the zealous mendicants for contributions to the funds of the Missionary societies called upon a Gentleman in Haverhill and requested his charity. The Gentleman declined subcribing, but added there are, in and about the town of Newbury port nine cleargymen Ministers of nine Congregations not one of whom lives, upon terms of civility with any other, Will admit non other into his Pulpit nor be permitted to go into the pulpit of any other—Now if you will raise a fund to send Missionaries to Newbury port to Convert these Nine Clergymen to Christianity, I will contribute as much as any Man—
John Adams—
